            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      EASTERN DIVISION

ALAN DOERING
ADC #106115                                                       PLAINTIFF

v.                        No. 2:19-cv-53-DPM-JTK

GREG RECHCIGL, Health Service
Administrator, Brickeys Unit;
and GERALDINE CAMPBELL,
APN, Brickeys Unit                                            DEFENDANTS

                                   ORDER
     On de nova review, the Court adopts Magistrate Judge Kearney's
partial recommendation, NQ 33, and overrules Doering' s objections,
NQ 34.    FED.   R. Crv. P. 72(b)(3).    Doering's motions for preliminary
injunctive relief and for emergency intervention, NQ 11 & NQ 12, are
denied.
     So Ordered.

                                        D.P. Marshall (r.
                                        United States District Judge
